DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1 and 10, the prior art taken alone or in combination fails to teach or disclose a measuring system for a grooved or toothed axially symmetric body having a peripheral surface with a plurality of recesses or grooves each delimited by a pair of opposing lateral flanks; said measuring system or method comprising: wherein said measuring device comprises at least one laser head disposed radially outside said housing zone, oriented along a direction toward said central axis, incident and orthogonal to said central axis to detect a distance with respect to the peripheral surface of the axially symmetric body and configured to provide a first signal representing said distance, said pre-processing module is configured to synchronize said first signal and said second signal and to generate a third synchronized signal linking the distance detected to the at least one laser head to a specific angular position in combination with the entirety of elements of instant claim 1 and 10.  The examiner notes that the method claim does not contain the exact same structures but rather the steps that correspond to the structure (e.g. detecting a radial distance…).  The examiner further notes that applicant’s remarks further clearly detail spanning pages 11-15 how the prior art fails to teach or disclose the newly added limitations noted above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Michael P LaPage/Primary Examiner, Art Unit 2886